Case 1:20-cv-23293-RNS Document 7-1 Entered on FLSD Docket 08/21/2020 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                  CASE NO. 1:20-cv-2329319-RNS

  SHEROLD ROAF,

         Plaintiff,

  v.

  LIFE INSURANCE COMPANY OF NORTH
  AMERICA,

        Defendant.
  _______________________________________/

                 ORDER GRANTING AMENDED UNOPPOSED MOTION FOR
                   EXTENSION OF TIME TO RESPOND TO COMPLAINT

         THIS CAUSE having come before this Court upon the Amended Unopposed Motion of

  the Defendant, LIFE INSURANCE COMPANY OF NORTH AMERICA (“Defendant”), for an

  extension of time within which to file its response to the Complaint of the Plaintiff, SHEROLD

  ROAF, and the Court, having considered the Motion, been advised of the agreement of the parties,

  and being otherwise fully apprised, it is hereby

         ORDERED AND ADJUDGED that said Motion is hereby GRANTED. Defendant shall

  respond to the Complaint on or before September 11, 2020.

         DONE and ORDERED in Chambers in Miami-Dade County, Florida on this ___ day of

  August 2020.

                                        _____________________________________________
                                        THE HONORABLE ROBERT N. SCOLA
                                        UNITED STATES DISTRICT JUDGE


  Copies to: All counsel of record
